Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2020

                                     No. 04-20-00511-CV

                        IN THE INTEREST OF A.M.M., A CHILD,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA02102
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on November 23, 2020. On November
22, 2020, appellant filed a motion requesting an extension of time to file her brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than December 14,
2020. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court